Citation Nr: 0709147	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-04 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a skin 
disorder, other than chloracne, and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in February 2004 and in November 
2006.  This matter was originally on appeal from an August 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania, 
which, in pertinent part, denied reopening the veteran's 
claim for service connection for acne, or any skin condition, 
because the evidence submitted by the veteran did not 
constitute new and material evidence.  

Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

In January 2007, the veteran was afforded a travel Board 
hearing before the undersigned Veterans Law Judge in 
Philadelphia, Pennsylvania.  A transcript of the proceeding 
has been associated with the veteran's claims file.

The issue of entitlement to service connection for a skin 
disorder, other than chloracne, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  An October 1996 RO decision denied a claim for service 
connection for a skin condition as a result of exposure to 
herbicides, finding that there was no basis in the available 
evidence of record to establish service connection because 
the veteran's service medical records indicated no treatment 
for a skin condition during the veteran's period of military 
service and because there was no medical evidence that the 
condition was aggravated or caused by military service.   

2.  Evidence received since the October 1996 RO decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim for entitlement to service 
connection for a skin disorder, specifically a medical 
opinion linking the veteran's skin disorder to his period of 
military service.  


CONCLUSIONS OF LAW

1.  The October 1996 RO decision denying service connection 
for a skin condition as a result of exposure to herbicides is 
final.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2006); 
38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2006).

2.  New and material evidence has been received, and the 
claim of service connection for a skin disorder, other than 
chloracne is reopened.  38 U.S.C. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the petition to reopen the claim for service connection 
for a skin disorder is granted, as discussed below, the Board 
finds that any error related to the Veterans Claims 
Assistance Act on the claim was not prejudicial to the 
veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006); Mayfield v. Nicholson, 19 
Veteran. App. 103, (2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pursuant to the November 2006 Remand, the veteran was 
afforded a travel Board hearing in January 2007.  In 
addition, pursuant to the February 2004 Remand, the veteran 
underwent a VA skin examination in October 2004 and the RO 
subsequently obtained an opinion on whether his skin disorder 
was at least as likely as not related to military service.  
Further, in accordance with the February 2004 Remand, the 
veteran was sent a letter which described all notice and 
assistance requirements as set forth in the Veterans Claims 
Assistance Act of 2000.  The RO also attempted to obtain the 
veteran's VA medical records from 1970 to 1990.  The RO 
complied with all of the directives of the February 2004 
Remand and all of the directives of the November 2006 Remand.  
Because of the foregoing, the Board finds that there has been 
substantial compliance with the Board's Remands.  See Dyment 
v. West, 13 Vet. App. 141 (1999).

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  

The veteran first filed an informal claim for service 
connection for a skin disorder in May 1996.  The October 1996 
RO decision denied service connection for a skin condition as 
a result of exposure to herbicides because there was no 
evidence that the condition at issue was associated with 
herbicide exposure and because there was no medical evidence 
that the condition developed during military service or that 
his skin condition was aggravated or caused by military 
service.  

The veteran did not appeal the October 1996 rating decision.  
No correspondence was received from him within the appeal 
period.  Therefore, the October 1996 rating decision is 
final. 

In May 2000, the RO received the veteran's claim to reopen.  
In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2006).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since the claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to October 1996 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

As noted above, the October 1996 RO decision denied service 
connection for a skin condition as a result of exposure to 
herbicides.  Since that decision, additional evidence 
received by the RO includes VA outpatient treatment records 
from March 1998 to October 2003 from the Philadelphia VA 
Medical Center and a VA examination report dated October 2004 
with addenda dated December 2004 and December 2005.  Other 
evidence received by the RO includes a hospital report from 
the Coatesville VA Medical Center for treatment received by 
the veteran from April 1998 to May 1998 and other VA 
examination reports and other various medical records.  

The medical evidence submitted since the October 1996 RO 
decision is new in that it was not previously of record.  It 
is necessary, therefore, to decide if this evidence is 
material.  To be material, it must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

In this case, material evidence has been received in that the 
additional evidence now shows that the veteran's skin 
condition is causally related to his period of active duty 
service.  The additional evidence includes the addendum to 
the October 2004 
VA examination report dated December 2004.  The December 2004 
addendum to the October 2004 VA examination report provides a 
nexus opinion on the nature and etiology of the veteran's 
skin disorder.  In the December 2004 addendum, the examiner 
opined: "Based on the history, the cystic acne did begin 
while he was in service, so if the criteria for service-
connectedness are that the condition began while he was in 
service, it seems that this would be connected."  The new 
evidence at least "contribute[s] to a more complete picture 
of the circumstances surrounding the origin" of the 
veteran's skin condition, to include the issue of whether he, 
in fact, experienced the onset of a skin disorder during his 
period of military service. The additional evidence is 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

The RO denied reopening because another physician completed 
an addendum in December 2005, opining the skin condition is 
not related to service.  The weight of this opinion versus 
the 2004 opinion is a proper matter for consideration of the 
claim on the merits.  In determining whether the claim should 
be reopened, the 2004 medical opinion is presumed credible.

New and material evidence has been received, and the claim 
for service connection for skin disorder, other than 
chloracne, will be reopened pursuant to this decision.  
However, the Board cannot, at this point, adjudicate the 
reopened claim.  This is detailed in the REMAND below.  


ORDER

The appeal to reopen a claim of service connection for a skin 
disorder, other than chloracne is granted. 

REMAND

Although the Board sincerely regrets the additional delay, it 
is necessary to remand the claim to ensure that the veteran 
has been afforded every possible consideration of his claim.  

Because the veteran's petition to reopen this claim was 
denied on each occasion, the claim has not yet been 
adjudicated by the RO on the merits.  The RO must be given 
the opportunity to consider this issue in the first instance 
to ensure that the veteran is not prejudiced.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-93 (1993).

In light of the fact that the veteran's claims file contains 
VA outpatient medical treatment records only up to October 
2003 from the Philadelphia VA Medical Center, the RO should 
obtain the veteran's VA outpatient medical records from 
October 2003 to the present from this facility.  In addition, 
in view of the fact that the veteran received medical 
treatment from the Coatesville VA Medical Center from April 
1998 to May 1998 and in light of the fact that the record is 
unclear as to whether the veteran obtained any additional 
medical treatment from this facility, the RO should obtain 
the medical treatment records for any treatment that the 
veteran may have received from this facility from May 1998 to 
the present.  The VA should obtain any relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
complete VA medical records from the 
Philadelphia VA Medical Center.  In 
particular, the RO should obtain the 
records from the treatment received by 
the veteran from October 2003 to the 
present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if the records are not 
available.  

2.  The RO should also obtain the 
veteran's complete VA medical records 
from the Coatesville VA Medical Center.  
In particular, the RO should obtain the 
records for any treatment he may have 
received from May 1998 to the present.  
All efforts to obtain VA records should 
be fully documented, and the VA facility 
must provide a negative response if the 
records are not available.  

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the claim.  If 
any benefit sought remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop this 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of his claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


